DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on November 23, 2020. Claims 9-28 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on November 23, 2020 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on November 23, 2020 have been accepted.

Claim Objections
Claims 14, 15, 21, 22 and 28 are objected to because of the following informalities:  
Claims 14, 21, and 28 do not end in a period (.).
Claims 15 and 22 both recite the phrase “the device” in several places. The phrase “the device” lacks antecedent basis however. It appears as though claims 15 and 22 are intended to be dependent upon 14 and 21, respectively, which is how the claims are being interpreted for examining purposes. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 is dependent upon claim 24 and is an exact copy of claim 24. Therefore, claim 25 does not further limit claim 24.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14, 16-21 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (“Authentication of Wireless Multi-Hop Network Node and Partial Calculation Delegation Scheme for Key Sharing Calculation” cite in the IDS filed on 11/23/2020 and hereinafter referred to as Nakajima) in view of “Specification of FSU” (cite in the IDS filed on 11/23/2020 and hereinafter referred to as FSU).
As to claim 9, Nakajima discloses a computer-implemented method for sharing keys for data security, the method comprising: 
determining a first shared value [x1vQ] using a first secret key [x1] as a first input (sections 4, 5.1 and 5.2, Nakajima teaches generating a shared value x1vQ using a secret key x1); 
transmitting, based on the first shared value, an instruction causing a delegation server to generate a second shared value [x2vQ] using a second secret key [x2] as a second input (sections 4, 5.1 and 5.2, Nakajima teaches a delegation server generating a shared value x2vQ using a secret key x2 after shared value x1vQ is generated); and 
generating a shared key [K] using the first shared value and the second shared value (sections 4, 5.1 and 5.2, Nakajima teaches generating a shared key K using x1vQ and x2vQ.). Nakajima is not entirely clear on disclosing based on a pairing computation as claimed. However, FSU does disclose
based on a pairing computation (sections 2 and 3, FSDU teaches generating shared values during a pairing computation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakajima with the teachings of FSU for performing operations based on a pairing computation because Nakajima discloses a key exchange it would be a simple substitution to replace the key exchange of Nakajima with the pairing computation based key exchange of FSU to yield the predictable result of implementing a pairing computation-based key exchanged.
Claims 16 and 23 recite substantially similar subject matter to claim 9 and are therefore, rejected for similar reasons to claim 9 above (Note: Claims 16 and 23 recite the additional limitations of a processor, memory/medium and instructions which are disclosed by Nakajima at, for example, section 1).
As to claim 10, the combination of teachings between Nakajima and FSU disclose the computer-implemented method of claim 9, wherein the generated shared key is associated with performing an encrypted data communication over a network according to an authenticated key sharing protocol (sections 1 and 3, FSU teaches authenticated key exchange protocols.).
Examiner supplies the same rational for the combination of the references as in claim 9 above.
Claims 17, 24 and 25 recite substantially similar subject matter to claim 10 and are therefore, rejected for similar reasons to claim 10 above.
As to claim 11, the combination of teachings between Nakajima and FSU disclose the computer-implemented method of claim 10, wherein the first shared value is based at least on a first part of a first elliptic curve and the second shared value is based at least on a second part of a second elliptic curve (sections 4, 5.1 and 5.2, Nakajima teaches generating the shared values using elliptic curve computations.).
Claims 18 and 26 recite substantially similar subject matter to claim 11 and are therefore, rejected for similar reasons to claim 11 above.
As to claim 12, the combination of teachings between Nakajima and FSU disclose the computer-implemented method of claim 10, wherein the first shared key and the second shared key are distinct parts of a third secret key [x] (sections 4, 5.1 and 5.2, Nakajima teaches x1 and x2 are parts of a third secret key x.).
Claims 19 and 27 recite substantially similar subject matter to claim 12 and are therefore, rejected for similar reasons to claim 12 above.
As to claim 13, the combination of teachings between Nakajima and FSU disclose the computer-implemented method of claim 10, wherein the authenticated key sharing protocol include either a Fujioka-Suzuki-Ustaoglu (FSU) protocol or a Chen-Cheng- Smart protocol (sections 1 and 3, FSU teaches the FSU authenticated key exchange protocol.).
Examiner supplies the same rational for the combination of the references as in claim 10 above.
Claims 20 recites substantially similar subject matter to claim 13 and is therefore, rejected for similar reasons to claim 13 above.
As to claim 14, the combination of teachings between Nakajima and FSU disclose the computer-implemented method of claim 10, the method further comprising: receiving, by a device, the second shared value from the delegation server, wherein the delegation server include a higher processing capabilities than the device (sections 1, 4, 5.1 and 5.2, Nakajima teaches sending x2vQ to the user agent, the user agent being low-resource); and generating, by the device based on a combination of the first shared value and the second shared value, the shared key for an encrypted data communication over a network (sections 1, 4, 5.1 and 5.2, Nakajima teaches the user agent generating the shared key using the shared values, the key being used for communications.).
Claims 21 and 28 recite substantially similar subject matter to claim 14 and are therefore, rejected for similar reasons to claim 14 above.

Claim(s) 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima and FSU as applied to claims 10 and 17 above, and further in view of Sakurai et al. (U.S. Pub. No. 2009/0249063 and hereinafter referred to as Sakurai).
As to claim 15, the combination of teachings between Nakajima and FSU disclose the computer-implemented method of claim 10. The combination of teachings between Nakajima and FSU does not specifically disclose the method further comprising: storing, by the device, the first secret key in a tamper-resistant memory area of the device as claimed. However, Sakurai does disclose
the method further comprising: storing, by the device, the first secret key in a tamper-resistant memory area of the device (paragraph [0050], Sakurai teaches storing a secret key in a tamper-resistant memory.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Nakajima with the teachings of Sakurai for storing, by the device, the first secret key in a tamper-resistant memory area of the device because this would improve security.
Claim 22 recites substantially similar subject matter to claim 15 and is therefore, rejected for similar reasons to claim 15 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srivastava (U.S. Patent No. 7,181,014) – cited for teaching shared key generation – Fig. 4B

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438